                                                                  ....
UNITED STATES DISTRlCT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------   X
ARTHUR JOHNSON, on behalf of
himself and all others similarly
situated,

         Plaintiff(s),
                                              19-cv-5460 (JSR)
                -v-

RAUSCH, STURM, ISRAEL, ENERSON &
HORNIK, LLP; WORLDWIDE ASSET                            ORDER
PURCHASING II., LLC; GALAXY
INTERNATIONAL PURCHASING, LLC;
GALAXY PORTFOLIOS, LLC; GALAXY                           \ SONY
ASSET PURCHASING, LLC; AND JOHN                       -,·trMENT
DOES 1-2.5,                                           hCTRONICALLY
                                                 1,

         Defendants.
-----------------------------------   X


JED S. RAKOFF, U.S.D.J.

     On January 8, 2020, the parties in this case submitted a

notice of settlement, informing the Court that the case had been

settled and a Stipulation of Dismissal would be filed shortly.

No such Stipulation has been filed as of today. Accordingly, the

case is hereby dismissed with prejudice, but with,leave to any

party to move within 30 days from the date hereof to, reopen the

case and proceed to trial if the settlement is not effectuated.

     SO ORDERED.

Dated:   New York, NY

         January 30, 2020             JED S. RAKOFF, U.S.D.J.
